UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7916



KENNETH PHILLIPS,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR, Secretary; FRANK C. SIZER, JR.,
Commissioner,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-3674-JFM)


Submitted: May 18, 2006                          Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Phillips, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth   Phillips     appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.            See Phillips v.

Saar, No. CA-04-3674-JFM (D. Md. Nov. 2, 2005).           We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -